Case: 20-10380     Document: 00515620942         Page: 1     Date Filed: 10/30/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 30, 2020
                                  No. 20-10380                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Kimeka Price,

                                                           Plaintiff—Appellant,

                                       versus

   Andrew Wheeler, Acting Administrator, U. S.
   Environmental Protection Agency,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CV-686


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Wiener, Circuit Judge:*
          Plaintiff-Appellant Kimeka Price appeals the district court’s summary
   judgment dismissal of her Title VII discrimination, retaliation, and
   harassment claims. We affirm.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10380           Document: 00515620942            Page: 2      Date Filed: 10/30/2020




                                           No. 20-10380


                                     I. BACKGROUND
           Plaintiff-Appellant Kimeka Price, a female African American, was
   employed by the United States Environmental Protection Agency (“EPA”
   or “Agency”) in 1996. She became an Enforcement Officer in the Hazardous
   Waste Enforcement Branch, Compliance Enforcement Section, Region 6. In
   March 2018, Price filed suit against then-EPA Administrator Scott Pruitt, 1
   asserting claims of discrimination and harassment on the basis of race and
   gender, and retaliation under Title VII of the Civil Rights Acts of 1964. 2
   Price’s complaint involves factual allegations made in prior complaints filed
   with the Equal Employment Opportunity Commission (“EEOC”) in 2010
   and 2012. 3
           The instant lawsuit and underlying administrative complaints are
   premised on allegations of more than twenty instances of discrimination,




           1
               Andrew Wheeler has since replaced Scott Pruitt as the Administrator of the EPA.
           2
            Price also raised age discrimination claims under the Age Discrimination in
   Employment Act. The district court dismissed these claims for failure to exhaust
   administrative remedies, as neither of the underlying administrative complaints included
   allegations of age discrimination. Price does not challenge this conclusion and we will not
   address it further.
           3
           Price filed EEOC Complaint No. 2010-0064-R06 on June 30, 2010 and EEOC
   Complaint No. 2012-7322-R06 on February 28, 2012, which were consolidated on August
   21, 2012. The EEOC Administrative Judge granted summary judgment in the EPA’s favor.
   Although Price’s administrative appeal was denied, the EEOC Office of Federal
   Operations issued a Reconsideration Decision authorizing Price to file a civil action in
   federal court to review the decision. Price has also filed two EEOC complaints that are
   currently pending before EEOC Miami District Office.




                                                 2
Case: 20-10380         Document: 00515620942               Page: 3       Date Filed: 10/30/2020




                                           No. 20-10380


   harassment, and retalition that Price allegedly suffered while employed by
   the EPA. 4
           Of the myriad allegations, two specific, related instances form the crux
   of her claims and warrant more detailed discussion: denying sick leave on
   May 9, 2011, and a subsequent 14-day suspension.
           On March 31, 2011, Price was informed by an EPA attorney, Sherry
   Wilson-Brown, that Price was scheduled to testify at a colleague’s EEOC
   hearing at 1:00 p.m. on May 9, 2011. Her appearance had been scheduled by
   an order of the presiding Administrative Law Judge (“ALJ”) dated March
   29, 2011. On May 4, 2011, Price informed Wilson-Brown that she was unable
   to testify on May 9, but she did not explain why. Wilson-Brown relayed that
   message to the ALJ, who refused to reschedule Price’s testimony and


           4
              Price characterizes the following alleged acts as evidence of discrimination,
   harassment, and retaliation: (1) asking her to attend a meeting to discuss performance
   issues; (2) withholding of a format necessary to complete a job; (3) selecting a less-qualified
   non-minority to give a presentation; (4) withholding administrative assistance; (5) refusing
   to provide information about the prerequisites for obtaining a time-off award; (6)
   reassigning support staff’s duties; (7) excluding her from discussions regarding a particular
   case; (8) cancelling her “flexiplace” work schedule; (9) adding an element concerning
   teamwork to the performance evaluation standard used by the Agency; (10) issuing an oral
   reprimand; (11) refusing to discuss a performance evaluation; (12) inequitably distributing
   awards among staff; (13) excluding her from various enforcement activities; (14) refusing
   to discuss a proposed Standard Operating Procedure; (15) denying sick leave; (16) requiring
   her to travel to hazardous waste sites while pregnant; (17) issuing a 14-day suspension for
   insubordination and absence without leave; (18) rating her as “Fully Successful” on a
   performance evaluation; (19) issuing a proposed removal notice; (20) interfering with her
   EEOC complaint; (21) denying her training opportunities; and (22) reallocating specified
   assignments.




                                                 3
Case: 20-10380         Document: 00515620942            Page: 4      Date Filed: 10/30/2020




                                        No. 20-10380


   informed the agency that it could be sanctioned “unless good cause is shown
   for her failure to appear.” Gary Tidmore, Price’s supervisor, sent her a
   memorandum ordering her to appear at the hearing unless “good cause” for
   her absence existed. Tidmore defined “good cause” as a “medical
   emergency for yourself or an immediate family member,” and warned Price
   that failure to appear without good cause “could result in a disciplinary action
   ranging from written reprimand to a fourteen day suspension.”
           The following day, Price informed Wilson-Brown and Tidmore that
   she would not be available to testify on May 9 “based on medical reasons.”
   She later clarified that she had a doctor’s appointment at the time of her
   scheduled testimony. Tidmore responded that “a doctor appointment is not
   a medical emergency,” and reminded Price of her obligation to appear on
   May 9 at 1 p.m., as the ALJ had ordered.
           Price called in sick on May 9, requesting leave for the entire day. In
   an email, Tidmore approved Price’s sick leave for that morning but denied it
   for the afternoon, citing Price’s obligation to testify at the hearing. 5. Price did
   not appear at the hearing that afternoon, and Tidmore officially placed her
   on Absent Without Official Leave (“AWOL”) status for that period of time.
   Price discussed the incident with her second-level supervisor, Mark Hansen,
   on June 8, 2011, and provided a doctor’s note confirming that she had
   attended an appointment on May 9, 2011. On July 21, 2011, the agency
   suspended Price without pay for 14 days for insubordination and



           5
               Tidmore officially denied Price leave for the afternoon on May 17, 2011,
   explaining that the “[e]mployee had been ordered by administrative judge and supervisor
   to appear the afternoon of May 9, 2011, for a hearing. Supervisor approved sick leave for
   the morning of May 9, 2011, but reiterated order for employee to appear at 1:00pm, as
   ordered by the judge.”




                                              4
Case: 20-10380      Document: 00515620942          Page: 5   Date Filed: 10/30/2020




                                    No. 20-10380


   unauthorized absence, specifically citing Price’s failure to appear at the
   EEOC hearing.
          Relevant to the instant appeal is the district court’s order granting
   summary judgment in the EPA’s favor. The district court concluded that
   Price had failed to establish a prima facie claim for discrimination or
   retaliation because (1) none of the alleged instances—save for the
   aforementioned 14-day suspension—constituted adverse employment
   actions, and (2) Price had failed to establish that she was treated differently
   than any similarly situated employee outside of her protected group.
          The district court assumed that Price had established a prima facie
   case of discrimination and retaliation with respect to the 14-day suspension
   but concluded that Price had failed to rebut the EPA’s stated legitimate, non-
   discriminatory, and non-retaliatory reason for imposing the suspension—
   namely, Price’s failure “to comply with an [ALJ’s] order to attend a
   colleague’s EEOC hearing”—or to demonstrate that the proffered reason
   was pretextual. The district court also dismissed Price’s harassment claims,
   concluding that none of the alleged acts were “sufficiently pervasive,”
   threatening, or humiliating to constitute alleged harassment. The district
   court also commented that there was no evidence that the Agency knew or
   should have known about any harassment.
                         II. STANDARD OF REVIEW
          We review grants of summary judgment de novo, applying the same
   legal standard as the district court. Petro Harvester Operating Co., L.L.C. v.
   Keith, 954 F.3d 686, 691 (5th Cir. 2020). Summary judgment is appropriate
   “if the movant shows that there is no genuine dispute as to any material fact
   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
   56(a). On review, we must consider “the evidence and inferences from the




                                         5
Case: 20-10380      Document: 00515620942           Page: 6     Date Filed: 10/30/2020




                                     No. 20-10380


   summary judgment record . . . in the light most favorable to the nonmovant.”
   Minter v. Great Am. Ins. Co. of New York, 423 F.3d 460, 465 (5th Cir. 2005).
                                  III. ANALYSIS
          The district court granted summary judgement to the EPA with
   respect to Price’s claims of discrimination, harassment, and retaliation; Price
   assigns error to each of those decisions. We consider each in turn.
          A. Discrimination
          Title VII makes it unlawful for an employer to “fail or refuse to hire
   or to discharge or otherwise discriminate against any individual with respect
   to his compensation, terms, conditions, or privileges of employment, because
   of such individual’s . . . race, color, religion, sex, or national origin.” 42
   U.S.C. § 2000e–2(a)(1). When, as here, a discrimination case is built on
   circumstantial evidence, we apply the burden-shifting framework set forth in
   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).
          First, a plaintiff must establish a prima facie case of discrimination
   with evidence that she “(1) is a member of a protected group; (2) was
   qualified for the position at issue; (3) was discharged or suffered some
   adverse employment action by the employer; and (4) was replaced by
   someone outside [her] protected group or was treated less favorably than
   other similarly situated employees outside the protected group.” Morris v.
   Town of Indep., 827 F.3d 396, 400 (5th Cir. 2016) (quoting Willis v. Cleco
   Corp., 749 F.3d 314, 319–20 (5th Cir. 2014)). If the plaintiff establishes a
   prima facie case, the burden “shifts to the employer to articulate a legitimate,
   nondiscriminatory reason for its actions.” Alvarado v. Texas Rangers, 492
   F.3d 605, 611 (5th Cir. 2007). If the employer succeeds in doing so, the
   plaintiff can only prevail by establishing either that (1) the proffered reason is
   pretextual or (2) “the employer's reason, while true, is not the only reason
   for its conduct, and another ‘motivating factor’ is the plaintiff's protected




                                           6
Case: 20-10380      Document: 00515620942          Page: 7    Date Filed: 10/30/2020




                                    No. 20-10380


   characteristic.” Id. at 611 (quoting Rachid v. Jack In The Box, Inc., 376 F.3d
   305, 309 (5th Cir. 2004)).
          The district court correctly dismissed Price’s discrimination claims
   because, except for the 14-day suspension, none of the alleged instances of
   discrimination constituted an adverse employment action. An adverse
   employment action is “a judicially-coined term referring to an employment
   decision that affects the terms and conditions of employment.” Thompson v.
   City of Waco, 764 F.3d 500, 503 (5th Cir. 2014). We have consistently held
   that an adverse employment action is an “ultimate employment decision,
   such as hiring, granting leave, discharging, promoting, or compensating.”
   McCoy v. City of Shreveport, 492 F.3d 551, 559 (5th Cir. 2007).
          Suspension aside, none of the allegedly discriminatory acts constitute
   an ultimate employment decision. Id. For example, Price alleges that a
   supervisor withheld a particular format needed to complete a task, removed
   specified documents from a database, failed to sign a document that she had
   prepared, and declined to meet with her about a particular matter. But
   “allegations involv[ing] administrative matters” are generally “not adverse
   employment actions.” Benningfield v. City of Houston, 157 F.3d 369, 377 (5th
   Cir. 1998) (refusing to “micromanage” an employer’s administrative
   decisions). Neither does a loss or addition of (or change in) job
   responsibilities constitute an adverse action unless the change is so drastic as
   to constitute a functional demotion. See Thompson, 764 F.3d at 504 (“In
   certain instances, a change in or loss of job responsibilities—similar to the
   transfer and reassignment contexts—may be so significant and material that
   it rises to the level of an adverse employment action.”); Southard v. Texas Bd.
   of Criminal Justice, 114 F.3d 539, 555 (5th Cir. 1997) (“Undesirable work
   assignments are not adverse employment actions.”). Therefore, Price’s
   allegation that she was asked at least once to perform administrative tasks
   outside her job description does not further her case.



                                          7
Case: 20-10380      Document: 00515620942           Page: 8   Date Filed: 10/30/2020




                                     No. 20-10380


          Keeping in mind that an adverse employment action must be an
   “ultimate employment decision,” we also reject Price’s contention that the
   decision to ask a less-experienced white male colleague to give a particular
   presentation was discriminatory. This is especially so in light of evidence that
   the presentation was organized by a different branch of the Agency and that
   Price could have, and had in the past, given similar presentations.
          Price also contends that her supervisor’s decision to rate her “Fully
   Successful” rather than “Outstanding,” was discriminatory. Not so.
   Receiving a low performance evaluation does not alone constitute an adverse
   employment action. Douglas v. DynMcDermott Petroleum Operations Co., 144
   F.3d 364, 373 (5th Cir. 1998). Price’s supervisor explained that he rated her
   “Fully Successful” rather than “Outstanding” because her work was “not
   of exceptional quality” and did not “demonstrate the highest levels of
   creativity, skill, and knowledge of subject area.” Although Price contends an
   “Outstanding” rating was warranted because of the types of cases she
   worked on, her subjective belief about her own performance is insufficient to
   demonstrate that her supervisor had a discriminatory motive in assigning her
   a lower rating. Further, to the extent Price alleges that no African American
   employees received higher ratings, she is mistaken. One African American
   woman received an “Outstanding” rating that same year.
          Price also contends that awards were distributed in an inequitable
   fashion. Again, she is mistaken. Although Price received a “Time-off
   Award” rather than a “Superior Accomplishment Award” or a “Divisional
   Core Value Award,” the receipt of an award is clearly not an adverse
   employment decision. And the Agency offered its explanation for the
   decision, noting that, in the view of her supervisor, Price simply did not meet
   the criteria for other types of awards.




                                             8
Case: 20-10380      Document: 00515620942          Page: 9    Date Filed: 10/30/2020




                                    No. 20-10380


          Price’s contention related to disciplinary measures is similarly
   unavailing. Although she was issued an oral reprimand, reprimands that
   amount to no more than criticism of an employee’s work generally do not
   constitute adverse employment actions. See Benningfield, 157 F.3d at 377.
          Price also contends that the agency’s temporary revocation of
   telework privileges and denial of her requested sick leave on May 9, 2011,
   constituted adverse employment actions. They did not. Although this circuit
   has yet to conclude definitively whether the revocation of telecommuting
   privileges constitutes an adverse employment action, see Stone v. Louisiana
   Dep't of Revenue, 590 F. App'x 332, 340 (5th Cir. 2014), the instant revocation
   does not resemble an “ultimate employment decision.” The revocation was
   temporary, and the Agency has provided a legitimate reason for needing Price
   in the office at the time.
          With respect to the denial of sick leave on May 9, 2011, we have
   previously held, albeit in unpublished decisions, that “a single denial of leave
   for a specific date and time does not constitute adverse employment action.”
   Ogden v. Brennan, 657 F. App'x 232, 235 (5th Cir. 2016); McElroy v. PHM
   Corp., 622 F. App'x 388, 390 (5th Cir. 2015). Furthermore, the agency
   offered a reasonable explanation for the denial: Price was scheduled to testify
   at a colleague’s EEOC hearing that same day, and the reason Price offered
   for requesting leave did not constitute “good cause” to defy the ALJ’s order
   that she testify at the pre-determined time.
          The 14-day suspension, on the other hand, warrants closer attention.
   The district court assumed, arguendo, that Price had stated a prima facie case
   for discrimination on the basis of the suspension. We make the same
   assumption. See LeMaire v. La. Dept of Transp. & Dev., 480 F.3d 383, 390 (5th
   Cir. 2007) (holding that a two-day suspension without pay was an adverse
   employment action in the retaliation context); see also Hypolite v. City of




                                          9
Case: 20-10380     Document: 00515620942          Page: 10   Date Filed: 10/30/2020




                                   No. 20-10380


   Houston, 493 F. App'x 597, 607 (5th Cir. 2012) (holding that “a temporary
   suspension without pay is an adverse employment action” in the retaliation
   and discrimination context).
          Applying the McDonnell Douglas framework, we must consider
   whether the Agency has articulated a legitimate, non-discriminatory reason
   for the suspension and conclude that it has. According to the EPA, Price was
   suspended for (1) failing to appear at a colleague’s EEOC hearing on the
   afternoon of May 9, 2011, without good cause and (2) being absent from work
   without authorization. The failure to comply with an order to attend an
   administrative hearing is clearly an insubordinate act that justifies
   disciplinary action. The same is true for failing to come to work despite a
   leave request having been denied. See Chaney v. New Orleans Pub. Facility
   Mgmt., Inc., 179 F.3d 164, 167 (5th Cir. 1999) (“The failure of a subordinate
   to follow the direct order of a supervisor is a legitimate nondiscriminatory
   reason for discharging that employee.”).
          Since the EPA has articulated a legitimate, non-discriminatory reason
   for Price’s suspension, we next question whether she has demonstrated that
   the EPA’s reason is pretextual. She has not. Cf. Haire v. Bd. of Sup'rs of
   Louisiana State Univ. Agric. & Mech. Coll., 719 F.3d 356, 365 (5th Cir. 2013)
   (holding that a genuine question regarding pretext existed when the plaintiff
   offered evidence that she had been ordered to commit the act of misconduct
   that her employer cited as the “legitimate” reason for denying her a
   promotion). Rather than challenge the underlying facts or establish evidence
   of pretext, Price claims that it was unreasonable for the agency to deny her
   leave request because she provided advanced notice of her unavailability,
   which was related to a medical issue. She also contends that the Agency was
   unreasonable because (1) the hearing lasted multiple days, (2) the ALJ had
   indicated great flexibility over the scheduling of witnesses, and (3) she
   ultimately did testify on May 12, 2011.



                                        10
Case: 20-10380     Document: 00515620942           Page: 11   Date Filed: 10/30/2020




                                    No. 20-10380


          Price’s contentions are of no moment. She was informed of her
   obligation to testify at the hearing more than a month before it began. When
   the ALJ learned that Price would not be available to testify as scheduled, he
   informed the Agency that “Ms. Price will be expected to appear as . . .
   directed unless good cause is shown for her failure to appear” and that
   “[a]bsent her appearance or good cause shown, the agency can be expected
   to be sanctioned.” Price’s supervisor defined good cause as a “medical
   emergency for yourself or an immediate family member,” and denied Price’s
   request for leave to attend a doctor’s appointment related to her pregnancy.
   He did so on the basis that it “did not constitute good cause because the
   appointment was not for a medical emergency.” Although Price later
   provided a doctor’s note confirming that she had been seen on May 9, the
   note contains no information to suggest that Price was experiencing a medical
   emergency at the time.
          As we have previously noted, “[i]n a case in which the employer has
   articulated a rational justification for [taking an adverse action against] an
   employee, and the facts supporting that justification are not seriously
   disputed, the task of proving pretext becomes quite difficult.” Chaney, 179
   F.3d at 168. This warning is apt here. Price has failed to demonstrate that the
   Agency’s legitimate reason for the suspension was pretextual. Summary
   judgment was appropriate on this claim.
          B. Retaliation
          The McDonnell Douglas burden-shifting framework also applies to
   retaliation claims. See Byers v. Dallas Morning News, Inc., 209 F.3d 419, 427
   (5th Cir. 2000). A plaintiff establishes a prima facie case of retaliation by
   adducing evidence that “(1) [she] participated in an activity protected by
   Title VII; (2) [her] employer took an adverse employment action against




                                         11
Case: 20-10380        Document: 00515620942              Page: 12       Date Filed: 10/30/2020




                                          No. 20-10380


   [her]; and (3) a causal connection exists between the protected activity and
   the adverse employment action.” McCoy, 492 F.3d at 556–57.
           Although there is no question that Price participated in protected
   activities—filing complaints with the EEOC, participating in an EEOC
   hearing, and complaining to managers about working conditions—her
   retaliation claims fail for largely the same reason as do her discrimination
   claims: a lack of evidence that the agency took an adverse employment action
   against her. In contrast to a discrimination claim, an adverse employment
   action in the retaliation context is one that “well might have dissuaded a
   reasonable worker from making or supporting a charge of discrimination.”
   Burlington Northern & Santa Fe Railway Co. v. White, 548 U.S. 53, 68 (2006)
   (quoting Rochon v. Gonzales, 438 F.3d 1211, 1219 (D.C. Cir. 2006)). Price’s
   retaliation claims involve the same alleged incidents as do her discrimination
   claims. We agree with the district court that none of the acts, save for the 14-
   day suspension, are serious enough to meet the standard stated above. 6
   Further, Price has provided no evidence—aside from her own speculation
   that these allegedly retaliatory incidents were causally connected to her
   engagement in protected activities.
           Even assuming, as did the district court, that Price successfully
   established a prima facie case of retaliation with respect to the 14-day
   suspension, 7 we conclude that dismissal of the claim was warranted because


           6
            We recognize that under Burlington Northern, the scope of prohibited conduct for
   the purposes of a retaliation claim is wider than for a discrimination claim. See 548 U.S. at
   67. We nevertheless conclude that the Price’s allegations fail under either standard.
           7
             This is a generous assumption, as there is scant evidence that the 14-day
   suspension was causally connected to Price’s engagement in a protected activity. Although
   a causal connection can be inferred from close timing between the employee’s protected
   activity and adverse action taken against her, “once the employer offers a legitimate,




                                                12
Case: 20-10380        Document: 00515620942              Page: 13       Date Filed: 10/30/2020




                                          No. 20-10380


   Price has failed to rebut the legitimate, non-retaliatory reason offered by the
   agency for the suspension. As previously noted, Price’s refusal to comply
   with an order to appear at a colleague’s EEOC hearing (and her inability to
   provide good cause for her absence) constituted an act of insubordination
   that justified disciplinary action. See Chaney, 179 F.3d at 167. Price has
   offered no evidence to suggest that this reasoning is pretextual or that she
   would not have been suspended “but for” her filing EEOC complaints or
   meeting with management to discuss working conditions. See Long v.
   Eastfield Coll., 88 F.3d 300, 308 (5th Cir. 1996) (“[A] plaintiff must show that
   the adverse employment action would not have occurred ‘but for’ the
   protected activity in order to prove unlawful retaliation.”). Accordingly,
   summary judgment rejecting this claim was accordingly justified.
           C. Harassment
           A plaintiff establishes a prima facie case of harassment based on a
   hostile work environment by adducing evidence that “(1) she belongs to a
   protected group; (2) she was subjected to unwelcome harassment; (3) the
   harassment complained of was based on [her protected class]; (4) the
   harassment complained of affected a term, condition, or privilege of
   employment; (5) the employer knew or should have known of the harassment




   nondiscriminatory reason that explains both the adverse action and the timing, the plaintiff
   must offer some evidence from which the jury may infer that retaliation was the real
   motive.” McCoy, 492 F.3d at 562 (quoting Swanson v. Gen. Servs. Admin., 110 F.3d 1180,
   1188 (5th Cir. 1997)). As explained above, the Agency has offered a legitimate reason for
   the suspension that is completely unrelated to Price’s administrative or work-place
   complaints. Price has offered no evidence that would allow a reasonable jury to concluded
   that the suspension was retaliatory in nature.




                                                13
Case: 20-10380        Document: 00515620942                Page: 14       Date Filed: 10/30/2020




                                           No. 20-10380


   in question and failed to take prompt remedial action.” 8 Ramsey v. Henderson,
   286 F.3d 264, 268 (5th Cir. 2002). For harassment to “affect a term,
   condition, or privilege of employment,” it must be “‘sufficiently severe or
   pervasive to alter the conditions of the victim's employment and create an
   abusive working environment.’” Id. (quoting Harris v. Forklift Systems, Inc.,
   510 U.S. 17, 21 (1993)). The harassment “must be both objectively and
   subjectively abusive.” Hockman v. Westward Commc'ns, LLC, 407 F.3d 317,
   325 (5th Cir. 2004). The court must consider the totality of the


           8
              The parties dispute whether Price was required to set forth evidence that the
   Agency knew or should have known of the harassment in question. It is true that a plaintiff
   need not show that the employer knew about the harassment if the claim involves the acts
   of a supervisor. To that extent, an employer is vicariously liable for the actions of its
   supervisory employees. The employer has an affirmative defense to liability or damages in
   this instance with proof that (1) the employer took reasonable care to prevent the harassing
   behavior and (2) the employee failed to take advantage of such preventative or corrective
   opportunities. The employer is not entitled to raise the affirmative defense, however, if the
   harassment takes the form of a tangible employment action. Watts v. Kroger Co., 170 F.3d
   505 (5th Cir. 1999). “A tangible employment action constitutes a significant change in
   employment status, such as hiring, firing, failing to promote, reassignment with
   significantly different responsibilities, or a decision causing a significant change in
   benefits.” Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998).

          Price has not made allegations of tangible employment action harassment,
   however. In fact, Price first discussed tangible employment actions in response to the
   EPA’s motion for summary judgment, but a claim first made in such a manner is not
   properly before the court. See Cutrera v. Bd. of Supervisors of La. State Univ., 429 F.3d 108,
   113 (5th Cir. 2005) (“A claim which is not raised in the complaint but, rather, is raised only
   in response to a motion for summary judgment is not properly before the court.”). In any
   event, even if Price had properly raised the issue, her claim fails because there is no
   evidence that she was harassed in the first place.




                                                 14
Case: 20-10380     Document: 00515620942           Page: 15   Date Filed: 10/30/2020




                                    No. 20-10380


   circumstances, including “the frequency of the discriminatory conduct; its
   severity; whether it is physically threatening or humiliating, or a mere
   offensive utterance; and whether it unreasonably interferes with an
   employee's work performance.” Walker v. Thompson, 214 F.3d 615, 625 (5th
   Cir. 2000).
          Price supports her harassment claims by reference to the same
   incidents she uses to support her discrimination and retaliation claims. The
   district court concluded that Price had not been harassed because none of the
   incidents were severe, pervasive, ongoing, physically threatening, or
   humiliating, nor did they interfere with her work performance. We agree.
          We do not doubt that these events might have been frustrating to
   Price, but she provides no evidence that they were so severe or pervasive as
   to alter the condition of her employment in a fashion that constitutes
   cognizable harassment. Compare Hernandez v. Yellow Transp., Inc., 670 F.3d
   644, 654 (5th Cir. 2012) (finding harassment with evidence that “in this
   workplace, many workers treated other worker profanely, cruelly, and with
   hostility”), with West v. City of Houston, 960 F.3d 736, 742 (5th Cir. 2020)
   (concluding that a colleague’s frequently passing gas at the dinner table,
   sleeping in his underwear, occasionally telling racially insensitive jokes, and
   bringing adult magazines to work was “not severe or humiliating under the
   governing standards”). Moreover, nothing about the instant incidents
   suggests that Price was physically threatened or humiliated at work. Neither
   does it appear that her work was unreasonably interfered with. Cf. Johnson v.
   Halstead, 916 F.3d 410, 418 (5th Cir. 2019) (concluding that the alleged
   harassment interfered with plaintiff’s work performance because his
   colleagues routinely boycotted his meetings, ignored his assignments, and
   bullied him).




                                         15
Case: 20-10380    Document: 00515620942          Page: 16   Date Filed: 10/30/2020




                                  No. 20-10380


         In any event, even if Price had demonstrated that she was harassed at
   work, her hostile work environment claim would fail because there is no
   evidence that any of the incidents were motivated by her race or sex. The
   Agency has provided reasonable explanations for each individual incident
   collectively suggesting that Price’s grievances were caused by professional
   disputes, disagreements, and misunderstandings rather than by her
   membership in a protected group. In the absence of such evidence, summary
   judgment was appropriate.
         AFFIRMED.




                                       16